Citation Nr: 1041992	
Decision Date: 11/08/10    Archive Date: 11/18/10

DOCKET NO.  09-50 461	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESSES AT HEARING ON APPEAL

Appellant and Observer


ATTORNEY FOR THE BOARD

D. Johnson, Counsel 

INTRODUCTION

The Veteran had active duty service from April 1943 to April 
1946.

This appeal comes before the Board of Veterans' Appeals (Board) 
from a September 2008 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) that denied service connection 
for bilateral hearing loss.

The Veteran testified before the undersigned in September 2010.  
A transcript of the hearing is associated with the claims file.  
At the hearing, the Veteran's representative raised the issue of 
entitlement to service connection for tinnitus.  This issue has 
not been adjudicated by the RO and is therefore referred to the 
RO for action deemed appropriate.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the appellant if 
further action is required.


REMAND

The Veteran contends that he developed hearing loss as a result 
of service.  

The Veteran's DD 214 file confirms that he served on the USS 
Doyle 577 (DD404); the USS Uhlmann (DD 687); and the USS Midway.  
His military occupational specialty was machinist's mate third 
class.  

The Veteran's ears were normal, and hearing was reported as 15/15 
in each ear, during a pre-induction physical examination in March 
1943.  Service treatment records show no complaint or treatment 
for organic ear disorders or ear trauma.  At a discharge physical 
examination in April 1946, whispered and spoken voice tests were 
reported as 15/15 in each ear.  

The first post-service complaint of hearing loss documented in 
the claims file is a June 2001 VA clinical note.  That note 
reflects the Veteran's report of having had bilateral hearing 
loss for many years.  

At his September 2010 hearing, the Veteran testified that he was 
exposed to excessive noise in service from working in the engine 
room where the engine was running continuously.  He recalled that 
the noise level was more intense in general quarters, but only 
when guns were going off.  The Veteran testified that did not 
really notice a problem with his hearing in service and did not 
receive any treatment for his hearing at the time.  However, he 
did recall that during service other people noticed his hearing 
difficulty and would ask him why he did not get a hearing aid or 
something similar, but he did not make an issue out of it.  

The Veteran underwent a VA examination in September 2008, where 
he reported the onset of his difficulty hearing was at least 20 
years ago.  He reported exposure to engine room noise without the 
use of hearing protection devices while serving in the Navy 
during World War II.  He also reported that he was occasionally 
on deck during combat and exposed to the 5" gun.  Based on the 
examination and Veteran's history, the examiner opined that the 
Veteran's hearing loss was less likely as not (less than a 50/50 
probability) caused by or a result of acoustic trauma during 
military service.  In providing the rationale for this opinion, 
the examiner stated that due to the lack of frequency specific 
hearing thresholds at discharge and the nature of forced whisper 
tests, a mild or high frequency hearing loss in service cannot be 
ruled out.  However, the Veteran's current degree of hearing 
sensitivity would not have passed a forced whisper test.  

This statement is troubling as it suggests to the Board that the 
examiner has assumed that the Veteran's current level of hearing 
acuity must be shown upon discharge.  The Board also notes that 
in providing the opinion, the VA examiner was not aware of the 
Veteran's report that other service members noticed his hearing 
difficulties during service.  Thus, to avoid any possible 
prejudice to the Veteran, a remand is necessary to afford the 
Veteran a new VA audiological examination and opinion.
In Bell v. Derwinski, 2 Vet. App. 611 (1992), the Court of 
Appeals for Veterans Claims held that VA has constructive notice 
of VA generated documents that could reasonably be expected to be 
part of the record, and that such documents are thus 
constructively part of the record before the Secretary and the 
Board, even where they are not actually before the adjudicating 
body.  Accordingly, the RO should request VA medical records 
pertaining to the veteran that are dated from November 2009 to 
the present.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.)

1.  Associate with the claims folder VA 
medical records pertaining to the Veteran 
that date from November 2009.

2.  Thereafter, schedule the Veteran for a VA 
audiological examination to determine the 
current nature and likely etiology of any 
hearing loss disability.  All indicated tests 
should be completed.  The claims file, 
including a copy of this remand, should be 
made available to the examiner for review in 
conjunction with the examination.  

Based on a review of the entire record, 
including, but not limited to, the Veteran's 
reported history, the service treatment 
records and post-service treatment records, 
the examiner should opine as to whether it is 
at least as likely as not (a 50 percent or 
higher likelihood) that the Veteran's current 
hearing loss had its onset during service, or 
is otherwise related to in-service noise 
exposure.  The examiner should also opine 
whether it is at least as likely as not that 
the Veteran had hearing loss in service due 
to excessive noise exposure that continued 
thereafter.  In that regard, the examiner 
should consider the Veteran's testimony that 
people noticed he had trouble hearing in 
service.  A complete rationale must accompany 
all opinions expressed.

3.  Thereafter, the RO should readjudicate 
the Veteran's claim.  If the benefit sought 
on appeal remains denied, the Veteran and his 
representative should be provided a 
Supplemental Statement of the Case (SSOC).  
The SSOC must contain notice of all relevant 
actions taken on the claim for benefits, to 
include a summary of the evidence and 
applicable laws and regulations considered 
pertinent to the issue currently on appeal.  
An appropriate period of time should be 
allowed for response before the case is 
returned to the Board.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2010).


_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a decision 
of the Board on the merits of your appeal.  38 C.F.R. 
§ 20.1100(b) (2010).
 
